Exhibit Proginet Announces Preliminary Year-End 2009 Financial Results Garden City, NY — August 7, 2009 —Proginet Corporation [OTCBB: PRGF], a world leader in multi-platform file transfer solutions, today announced preliminary (unaudited) financial results for the fiscal year and quarter ended July 31, 2009. Proginet expects that total revenues for the year will amount to $9.3 million, compared to total revenues of $7.6 million previously reported for fiscal 2008. Operating expenses, net, for fiscal 2009, are expected to amount to $9.7 million, down from $10.1 million in fiscal 2008.
